         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 1 of 43



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NEW YORK

 SAMANTHA DROVER-MUNDY and
 ZACHARY MUNDY, each individually and
                                                       Civil Action No.
 as representatives of THE ESTATE OF L.M.,
 on behalf of themselves and all others
 similarly situated; and REBECCA DROVER,
                                                       CLASS ACTION COMPLAINT
 on behalf of herself and all others similarly
 situated,
                                                       JURY TRIAL DEMANDED
         Plaintiffs,

         v.

 FISHER-PRICE, INC.; MATTEL, INC.; and
 AMAZON.COM, INC.;

         Defendants.


       Plaintiffs, by undersigned counsel, bring this Class Action Complaint against Defendants

Fisher-Price, Inc. (“Fisher-Price”); Mattel, Inc. (“Mattel”); and Amazon.com, Inc. (“Amazon”)

(collectively “Defendants”), on behalf of themselves and all others similarly situated.

I.     INTRODUCTION

       1.       For nearly a decade, Fisher-Price marketed the Rock ‘n Play Sleeper (the “Rock ‘n

Play”) as a safe and convenient baby product. Millions purchased the product expecting that it

would be appropriate for their infant children. Yet the Rock ‘n Play was defective and dangerous

from the beginning, frequently causing injury and death to children who sat or slept in it. Fisher-

Price and its parent company, Mattel, knew about this risk – and about actual deaths and injuries

which had occurred – but continued to sell millions of units of the product and insist that it was

safe until they were finally forced to recall it on April 12, 2019.

       2.       That recall came too late to prevent the tragic September 2018 death of L.M., the

nearly three-month-old daughter of named Plaintiffs Samantha Drover-Mundy and Zachary

                                                  1
          Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 2 of 43



Mundy. L.M. died just a few minutes after being placed in a Rock ‘n Play. L.M.’s death was a

shattering event which would not have occurred if the Rock ‘n Play’s design was safe. Nor did

the recall come soon enough for dozens of other children who have died in the Rock ‘n Play. Many

more have been seriously injured.

        3.      Even from the introduction of the Rock ‘n Play, Fisher-Price and Mattel knew or

should have known that it was not a safe environment for infants. At the time that the Rock ‘n’

Play went to market in 2009, Fisher-Price and Mattel had already disregarded recommendations

from the American Association of Pediatrics (“AAP”) as to appropriate infant sleep position. Over

time, Fisher-Price and Mattel would lobby the Consumer Product Safety Commission (“CPSC”)

to let the companies avoid regulations that would have kept the product off the market.

        4.      All the while, children were being harmed by the unsafe design of the product.

Fisher-Price, in conjunction with the CPSC, confirmed in a joint statement on April 5, 2019, that

at least ten deaths of infants over the age of three months had been attributed to the Rock ‘n Play

since 2015. 1 In fact, as Consumer Reports disclosed on April 8, 2019, the Rock ‘n Play contributed

to at least thirty-two deaths since its release. 2

        5.      After the AAP, lawmakers, consumer groups, and members of the public continued

to pressure Fisher-Price to withdraw the ill-designed Rock ‘n Play from the market, the product


1
  CPSC ALERT: CPSC and Fisher-Price Warn Customers About Fisher-Price Rock ‘N Play Due
to Reports of Death When Infants Roll Over in the Product (Apr. 5, 2019),
https://www.cpsc.gov/Newsroom/News-Releases/2019/CPSC-ALERT-CPSC-and-Fisher-Price-
Warn-Consumers-About-Fisher-Price-Rock-N-Play-Due-to-Reports-of-Death-When-Infants-
Roll-Over-in-the-Product (last accessed Apr. 18, 2019).
2
  Fisher-Price Rock ‘n Play Should Be Recalled, Consumer Reports Says (originally published
Apr. 8, 2019), https://www.consumerreports.org/recalls/fisher-price-rock-n-play-sleeper-should-
be-recalled-consumer-reports-says/ (last accessed Apr. 18, 2019) (the “Consumer Reports
Investigation Article”).


                                                     2
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 3 of 43



was finally recalled on April 12, 2019. Approximately 4.7 million Rock ‘n Plays were subject to

the recall. 3 The CPSC acknowledged, and Fisher-Price confirmed, the existence of more than 30

deaths of infants using the Rock ‘n Play and “urg[ed] parents to stop using this product

immediately.” 4

       6.      This recall was too late to save the lives of more than 30 infants and to prevent the

injuries of numerous other infants caused by the Rock ‘n Play. The Rock ‘n Play causes death or

injury to infants because its defective design enables them to move into positions in which they

cannot breathe. The Rock ‘n Play’s defective design also causes injuries including torticollis

(which limits an infant’s ability to turn his or her neck), plagiocephaly (which is the flattening of

an infant’s head on one side), and brachycephaly (which is the flattening of the back of an infant’s

head). These injuries require costly medical treatment and can cause life-long damage, including

permanent deformities and developmental delays.

       7.      Nothing can bring L.M. back to her family and no lawsuit can alleviate her family’s

anguish in the wake of this tragedy. Nevertheless, this class action seeks relief in the form that

legal proceedings can offer and does so on behalf of children who were injured or died as a result

of the Rock ‘n Play’s defective design, the parents of these children, and consumers who purchased

this dangerous product.




3
 Fisher-Price Recalls Rock ‘n Play Sleepers Due to Reports of Death (“CPSC Recall Statement”)
(Apr. 12, 2019), https://www.cpsc.gov/Recalls/2019/fisher-price-recalls-rock-n-play-sleepers-
due-to-reports-of-deaths (last accessed Apr. 18, 2019).
4
 CPSC Fisher Price Recall Alert (Apr. 12, 2019),
https://www.youtube.com/watch?v=9ZunvBHkGdE (last accessed Apr. 18, 2019).



                                                 3
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 4 of 43



II.    PARTIES

       8.      Plaintiffs Samantha Drover-Mundy and Zachary Mundy reside in Delaware. Their

daughter L.M. died due to injuries resulting from the defective design of the Rock ‘n Play.

       9.      Plaintiff Rebecca Drover resides in Pennsylvania. She purchased a Rock ‘n Play

for her daughter, Samantha Drover-Mundy, as a gift, with an understanding that the Rock ‘n Play

was a safe product.

       10.     Defendant Fisher-Price is a corporation organized under the laws of the State of

Delaware with its principal place of business at 636 Girard Avenue, East Aurora, New York 14052,

and is a subsidiary of Mattel.

       11.     Defendant Mattel is a corporation organized under the laws of the State of Delaware

with its principal place of business at 333 Continental Boulevard, El Segundo, California 90245.

       12.     Defendant Amazon is a corporation organized under the laws of the State of

Delaware with its principal place of business at 410 Terry Avenue North, Seattle, Washington

98109. Amazon has been one of the primary sellers of the Rock ‘n Play since its release.

III.   JURISDICTION AND VENUE

       13.     This Court has jurisdiction over this action under the Class Action Fairness Act

(“CAFA”), 28 U.S.C. § 1332(d)(2), because there are at least 100 class members, at least one class

member is a citizen of a state that is diverse from at least one defendant, and the amount in

controversy exceeds $5 million exclusive of interest and costs. This Court also has jurisdiction

over Plaintiffs’ claim under the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et. seq.,

pursuant to 28 U.S.C. § 1331.

       14.     This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant

to 28 U.S.C. § 1367.



                                                4
          Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 5 of 43



        15.     This Court has personal jurisdiction over Defendants because they have availed

themselves of the benefits and protections of New York by doing substantial business in New

York. Also, Fisher-Price has its principal place of business in New York.

        16.     Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c) because a

substantial part of the events or omissions giving rise to the claims occurred in this district,

Defendants regularly conduct business in this district, and a substantial part of the property that is

related to the action is situated in this district.

IV.     FACTUAL BACKGROUND

        A.      The Rock ‘n Play Product

        17.     The Rock ‘n Play is an inclined sleeper product first introduced to the U.S. market

by Fisher-Price and Mattel in October 2009. 5

        18.     The Rock ‘n Play was designed as a flexible folding frame with a fabric hammock

suspended between the legs. The product has high sides and sits at an incline, causing the infant

placed in it to also sit at an incline.

        19.     The Rock ‘n Play comes with padded inserts that go behind and up to the sides of

the infant’s head and body. The shape of the Rock ‘n Play’s hammock includes an additional angle

that pushes up the legs where the infant’s torso meets the legs, causing the infant to lay in a semi-

seated position. See Figures 1 and 2 below. 6




5
 Decl. of Michael F. Fenn (“Fenn Declaration”) ¶ 6, Butler v. Mattel, Inc., and Fisher-Price, Inc.,
No. 2:13-cv-00306-DSF-SS (C.D. Cal. Jan. 17, 2014).
6
 Photos of Newborn Rock ‘n Play Sleeper – Luminosity, https://fisher-price.mattel.com/shop/en-
us/fp/newborn-rock-n-play-sleeper-luminosity-bmm97 (last accessed Apr. 18, 2019).

                                                      5
            Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 6 of 43




Figure 1.                                      Figure 2.
         20.     The Rock ‘n Play was designed to rock forward and back and was advertised for

both sleep and playtime.

         21.     Since the release of the Rock ‘n Play, approximately 4.7 million units have been

sold. 7 Versions of the Rock ‘n Play have retailed for between $40 and $149 at various times. 8

         22.     The Rock ‘n Play was manufactured overseas and sold throughout the United

States. As of January 2014, Fisher-Price sold 80% of its Rock ‘n Plays through Target, Walmart,

Amazon, and the now-defunct Toys ‘R Us/Babies ‘R Us. 9 Fisher-Price also sold the Rock ‘n Play

directly to consumers through its own website.

         23.     The Rock ‘n Play was, and is, a defective and unsafe product which has caused

numerous deaths and injuries throughout the United States, including L.M.’s death, because: (1) its

shape permits infants to move themselves into a position in which they are unable to breathe


7
    CPSC Recall Statement.
8
  Tiffany Hsu, Fisher-Price Recalls Rock ‘n Play Sleeper Linked to Infant Deaths, Apr. 12, 2019
(available at https://www.nytimes.com/2019/04/12/business/fisher-price-rock-n-play-
recall.html) (last accessed Apr. 17, 2019).
9
    Fenn Declaration ¶ 5.

                                                 6
            Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 7 of 43



against the padded surface of the Rock ‘n Play; and (2) the degree of incline of the sleep

environment causes infants’ heads to pitch at angles which impair breathing and increase the risk

of neck and head injuries.

           B.     Defendants’ False Representations of Safety

           24.    Fisher-Price advertised the Rock ‘n Play as a place for infants to sleep, specifically

marketing it as a “Sleeper,” and touted it as a miracle product that could give exhausted parents of

newborns some much-needed rest. Fisher-Price’s public statements include:

           o “The inclined seat helps your baby sleep all night.” 10

           o “This sleeper helps give your little one the customized soothing motions he or
             she loves, so you both can get some much-needed shut-eye.” 11

           o “Whether they just need a quick snooze or are ready to settle in for the night,
             the Rock ‘n Play sleeper’s comfortable, restful environment and dual auto-
             rocking settings help teeny-tiny ones wind down and relax with a consistent
             routine.” 12

           o “Inclined sleeper designed for all-night sleep” 13

           o “Baby can sleep at a comfy incline all night long!” 14




10
  Wayback Machine Archive of Newborn Rock ‘n Play Sleeper Fisher-Price page (Mar. 29, 2017),
https://web.archive.org/web/20170329030329/https:/fisher-price.mattel.com/shop/en-us/fp/baby-
sleepers/newborn-rockn-play-sleeper-bct91 (last accessed Apr. 18, 2019).
11
  Google Cache Snapshot of Fisher-Price Auto Rock ‘n Play Sleeper Amazon page (Mar. 29,
2019), https://webcache.googleusercontent.com/search?q=cache:GGgqXs--
6UAJ:https://www.amazon.com/Fisher-Price-Auto-Rock-Play-
Sleeper/dp/B01K7VHP90+&cd=2&hl=en&ct=clnk&gl=us (last accessed Apr. 18, 2019).
12
     Id.
13
     Consumer Reports Investigation Article.
14
   See Dr. Natasha Burgert, Dear Fisher-Price…, https://www.kckidsdoc.com/kc-kids-doc/dear-
fisher-price (last accessed Apr. 18, 2019) (emphasis in original).


                                                    7
           Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 8 of 43



         25.     To market the Rock ‘n Play, Fisher-Price determined that the most effective form

of advertising for its baby-related products was through word-of-mouth and through ‘mommy

bloggers,’ as the company was aware that consumers rely on these websites. 15 In service of this

strategy, Fisher-Price provided Rock ‘n Plays to ‘mommy bloggers’ in exchange for their

reviews. 16

         26.     Fisher-Price and Mattel also have direct contact with consumers through the Fisher-

Price website. In response to consumers’ concerns regarding the safety of the Rock ‘n Play, Fisher-

Price and Mattel have repeatedly responded publicly that the Rock ‘n Play is safe.

         27.     For example, approximately one year ago, a user of a Rock ‘n Play with the handle

Cassidy720 asked: “Should I stop using this product once my baby can roll over?” 17 Mattel

Consumer Services responded, in part: “This sleeper can be used from birth until your child is able

to grasp side and pull upward or sit unassisted.” That same limitation appeared on Rock ‘n Play




15
     Fenn Declaration ¶¶ 9-10.
16
   See e.g., A Solution For Baby’s [sic] That Need to Sleep Upright!!!, Must Have Mom (Feb. 24,
2010), https://musthavemom.com/solution-for-babys-that-need-to-sleep/ (last accessed Apr. 18,
2019) (stating in a review of the Rock ‘n Play provided by Fisher-Price that the Rock ‘n Play “is
the only infant seat that meets industry standards for bassinets” and that “you finally have a way
to allow your baby to sleep with their head elevated”).
17
    My Little Snuggabunny Deluxe Newborn Rock ‘n Play Sleeper, https://fisher-
price.mattel.com/shop/en-us/fp/my-little-snugabunny-deluxe-newborn-rock-n-play-sleeper-
bhv62 (last accessed Apr. 18, 2019).


                                                  8
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 9 of 43



product pages 18 and in some manuals, giving an age of about five months. 19 The Rock ‘n Play

also included a twenty-five-pound weight limit. 20

       28.     Another consumer, with the handle “Jcdobz,” asked about a year ago:

       Is this rock n play safe and approved for actual nighttime sleep? It says on the box
       ‘naps and bedtime’ but when researching I find mixed answers. Is this approved
       for unsupervised (defined as myself the parent sleeping at the time) nighttime
       sleep? 21

Mattel Consumer Services responded: “The Rock [‘]N Play sleeper is safe for overnight use.”

       29.     Just six months ago, another concerned consumer with the handle Dax1977

inquired whether “the [R]ock [‘]n [P]lay [was] approved for overnight sleep for infant” because

the consumer was “finding mixed reviews.” 22 Mattel Consumer Services responded:

       We can assure you that the Rock ‘n Play Sleeper is safe for inclined sleep, including
       overnight sleep, when used according to the instructions. And we understand it can
       be confusing to hear an American Academy of Pediatrics recommendation that may
       seem to conflict with a product designed for inclined sleep. But maybe this will
       help clarify: what the AAP states is that sitting devices—car seats, strollers, swings,
       infant carriers and infant slings—are not recommended for routine sleep in the
       hospital or at home. The Rock ‘n Play Sleeper is not a sitting device—it is a product
       specifically designed for inclined sleep. As such, it meets all applicable industry
       safety standards, including those of the international standards organization known

18
  See, e.g., Newborn Rock ‘n Play Sleeper – Luminosity, https://fisher-price.mattel.com/shop/en-
us/fp/baby-gear/newborn-rock-n-play-sleeper-luminosity-bmm97 (last accessed Apr. 18, 2019)
(“Developmental Statement: Use only with a child unable to sit up unassisted or grasp side of seat
and pull upward”).
19
 See, e.g., Manual for Fisher-Price Deluxe Newborn Auto Rock ‘n Play Sleeper with Smart
Connect, https://service.mattel.com/instruction_sheets/DNK64-SP.pdf (last accessed Apr. 18,
2019).
20
   Wayback Machine Archive of Newborn Rock ‘n Play Sleeper Amazon page (Jul. 21, 2010),
https://web.archive.org/web/20100721233902/http://www.amazon.com/Fisher-Price-Newborn-
Rock-Play-Sleeper/dp/B002M77N22 (last accessed Apr. 18, 2019).
21
    My Little Snuggabunny Deluxe Newborn Rock ‘n Play Sleeper, https://fisher-
price.mattel.com/shop/en-us/fp/my-little-snugabunny-deluxe-newborn-rock-n-play-sleeper-
bhv62 (last accessed Apr. 18, 2019).
22
   Question Regarding Auto Rock ‘n Play Sleeper, https://fisher-price.mattel.com/shop/en-
us/fp/auto-rock-n-play-sleeper-ftx92 (last accessed Apr. 18, 2019).

                                                 9
        Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 10 of 43



       as the ASTM. We hope that clears up any confusion you may have had. Of course,
       we encourage you to talk with your pediatrician about what’s right for your child.

       30.       In marketing the Rock ‘n Play as a safe sleep device, Defendants emphasized the

product’s angled and seated positioning and soft backing and padding. These representations

misled consumers into believing that those features contributed to the safety of the Rock ‘n Play.

In fact, those features of the product’s design rendered the product dangerous.

       31.       For example, the product page for the ‘Newborn Rock ‘N Play Sleeper,

Luminosity,’ which caused L.M.’s death, touts dangerous features as selling points:

             •   “Comfy incline helps baby sleep”

             •   “Sleeper & playtime seat in one”

             •   “Soft fabric & a supportive seat back help keep baby elevated & secure” 23

       C.        Medical Professional and Governmental Organizations Apprised Fisher-
                 Price and Mattel that Products Like the Rock ‘n Play Were Unsafe

       32.       Fisher-Price and Mattel made public statements that the Rock ‘n Play was safe even

though they had previously learned of (and continue to learn of) warnings which alerted them to

the product’s dangerous nature.

       33.       For decades, there has been a medical consensus that an infant should sleep on his

or her back. The AAP has recommended that infants be placed to sleep on their backs since 1991. 24




23
    Newborn Rock ‘n Play Sleeper – Luminosity, https://fisher-price.mattel.com/shop/en-
us/fp/newborn-rock-n-play-sleeper-luminosity-bmm97 (last accessed Apr. 18, 2019).
24
   Positioning and SIDS, AAP Task Force on Infant Positioning and SIDS, Pediatrics Vol. 89,
No. 6 (June 1992) (available at
https://pediatrics.aappublications.org/content/pediatrics/89/6/1120.full.pdf).


                                                 10
           Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 11 of 43



           34.   In 2005, the AAP updated its safe sleep recommendations to reflect continued

research in the field. 25 The recommendations reaffirmed that infants should be placed on their

backs to sleep and that firm sleeping surfaces be used. “A firm crib mattress, covered by a sheet,

is the recommended sleeping surface.” To “[a]void the development of positional plagiocephaly,”

the AAP recommended that caregivers alter the infant’s head position during sleep and not allow

infants to spend excessive time in bouncers, carriers and car seats.

           35.   In 2011, following updated research, the AAP expanded its safe sleep

recommendations to include a “firm sleep surface.” 26 The AAP also warned that “[c]ar seats and

other sitting devices are not recommended for routine sleep.” In addition, the AAP at the same

time recommended that infants not sleep next to “soft objects,” including “pillows,” “bumper

pads” and “positioners.” 27

           36.   The 2011 AAP recommendations also recognized the particular risk to very young

infants: “Infants who are younger than 4 months are particularly at risk, because they might assume

positions that can create risk of suffocation or airway obstruction.” 28 The AAP further noted: “If




25
   The Changing Concept of Sudden Infant Death Syndrome: Diagnostic Coding Shifts, Controversies
Regarding the Sleeping Environment, and New Variables to Consider in Reducing Risk, American
Academy of Pediatrics, Pediatrics Vol. 116, No. 5 (November 2005) (available at
https://pediatrics.aappublications.org/content/116/5/1245) (last accessed Apr. 18, 2019).
26
   AAP Expands Guidelines for Infant Sleep Safety and SIDS Risk Reduction (Oct. 18, 2011),
https://www.aap.org/en-us/about-the-aap/aap-press-room/Pages/AAP-Expands-Guidelines-for-
Infant-Sleep-Safety-and-SIDS-Risk-Reduction.aspx (last accessed Apr. 18, 2019).
27
     Id.
28
   SIDS and Other Sleep-Related Infant Deaths: Expansion of Recommendations for Infant
Sleeping Environment (Nov. 2011), https://pediatrics.aappublications.org/content/128/5/1030 (last
accessed Apr. 18, 2019).


                                                11
           Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 12 of 43



an infant falls asleep in a sitting device, he or she should be removed from the product and moved

to a crib or other appropriate flat surface as soon as is practicable.” 29

           37.      Internationally, Fisher-Price and Mattel faced opposition to bringing the Rock ‘n

Play to market. For example:

                 a. Around January 2011, Australian regulators found that the Rock ‘n Play was not

                    safe for infant use as a sleeper because it was contrary to safe sleep

                    recommendations and the angle allowed babies’ airways to be blocked. 30 Australia

                    never permitted the sale of the Rock ‘n Play.

                 b. Canadian authorities also took issue with the Rock ‘n Play being sold as a “sleeper,”

                    opting to allow the product to be sold only as a “soother” because of Canadian safe

                    sleep recommendations raised by Health Canada in February 2011. 31

                 c. Also in February 2011, organizations in the United Kingdom told Fisher-Price that

                    the product was not safe as a sleeper and safe for only short periods of use for play.

                    In fact, a Consumer Reports investigation revealed internal Fisher-Price

                    communications which acknowledged negative findings from the United

                    Kingdom’s Royal College of Midwives and stated: “I’m afraid the findings don’t

                    have good implications for a UK launch.” 32




29
     Id.
30
     Consumer Reports Investigation Article.
31
     Id.
32
     Id.

                                                      12
           Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 13 of 43



           D.        Fisher-Price and Mattel Exerted Strenuous Efforts to Avoid Compliance
                     with Infant Safe-Sleep Recommendations

           38.       Rather than heed the foregoing information and warnings, Fisher-Price and Mattel

actively resisted any constraints on their sale of the Rock ‘n Play or the profits they would make

from those sales.

           39.       Despite international objections to the Rock ‘n Play, in the United States, Fisher-

Price and Mattel successfully lobbied to avoid specific regulations that would have kept the Rock

‘n Play off the market. When first released, the Rock ‘n Play was marketed as a bassinet. However,

in 2010, in light of the developing safe sleep recommendations, the CPSC started making changes

to the requirements for bassinets and cradles, including a limitation on the incline of such

products. 33

           40.       The CPSC submitted proposed rules for changes to the regulations on bassinets and

other infant sleep products in October 2012. 34 Changes to the requirements for angles of sleeping

surfaces were proposed to address incidents of “suffocation/positional asphyxia due to excess

mattress pad angle” and “suffocation due to excess rock/swing angles.” 35

           41.       In 2013, at the urging of Mattel, the CPSC officially adopted the proposal excluding

the Rock ‘n Play and products like it from mandatory compliance with the regulations applicable

to bassinets and cradles that required a near flat surface: “A sleep product that only has inclined

sleeping surfaces (intended to be greater than 10° from horizontal while in the rest (non-rocking)

position) does not fall under the scope of this standard.” 16 C.F.R. § 1218.2(b)(1).



33
     Id.
34
  Proposed Rule on Safety Standards for Bassinets and Cradles, 77 Fed. Reg. 64055 (Oct. 18,
2012).
35
     Id. at 64060.

                                                      13
           Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 14 of 43



           42.   By 2012, Fisher-Price turned to a voluntary standard-setting organization, ASTM

International, to create guidelines specific to inclined sleepers due to the proposed regulation

changes that would require bassinets and cradles to have inclines of less than 10 degrees. Despite

objections from certain ASTM International members that the mere existence of such a standard

would indicate to consumers that the product is safe, 36 ASTM International promulgated voluntary

standards on inclined sleep products in May 2015. 37 One of the primary Rock ‘n Play designing

engineers at Fisher-Price served as the chairperson for the committee that developed those

standards. 38

           43.   In April 2017, the CPSC announced that it was in the process of reviewing the

ASTM standard and determining whether the CPSC would promulgate its own standards for infant

inclined sleep products. 39 In its notice, the CPSC detailed hundreds of reported incidents, injuries,

and deaths associated with inclined sleeper products.

           44.   During the comment period which closed on June 21, 2017, the CPSC received

public comments from consumer groups, healthcare professionals, and the AAP urging more

stringent requirements. One such letter, sent on behalf of several child-safety consumer groups,

stated that their “organizations have concerns about the entire product class of infant inclined sleep

products, especially hammocks that have no discernable bottom support and may lead to posture




36
     Id.
37
     ASTM F3118–17, Standard Consumer Safety Specification for Inclined Sleep Products.
38
     Consumer Reports Investigation Article.
39
  Notice of Proposed Rulemaking, Safety Standard for Infant Inclined Sleep Products, 82 Fed.
Reg. 16963 (Apr. 7, 2017).


                                                 14
            Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 15 of 43



or positioning that compromises infant safety.” 40 The letter further stated that the voluntary ASTM

standard did not do enough to address the hazards posed by inclined sleepers like the Rock ‘n Play:

           Like bassinets, infant inclined sleep products can be used for the most vulnerable
           infants by the most inexperienced and sleep-deprived caregivers. These products
           are used in a variety of settings by a variety of individuals. Infants using these
           products sleep intermittently throughout the day and night. Safety should be
           paramount – particularly because these products do not align with the trusted safe
           sleep recommendations advised by both medical practitioners and other safety
           experts. 41

           45.    The AAP similarly argued against the proposal to incorporate the ASTM standard

into the CPSC’s regulations:

           While we appreciate the effort to impose a safety standard upon this category of
           products [infant inclined sleep products], the AAP has concerns about all inclined
           sleep products and the hazards they may pose to infants, and we are concerned that
           a safety standard could give parents and caregivers the mistaken impression that
           these products have been proven safe. 42

           46.    To date, the CPSC has not issued any regulations specific to infant inclined sleep

products.

           47.    However, in May 2018, without naming any specific product, the CPSC issued a

warning to consumers regarding inclined sleepers. 43 The CPSC stated that it was aware of infant

deaths from rolling over in such sleep products.



40
   Consumer Group Comments on Inclined Infant Sleep Products at 2 (June 21, 2017),
https://www.regulations.gov/contentStreamer?documentId=CPSC-2017-0020-
0006&attachmentNumber=1&contentType=pdf (last accessed Apr. 18, 2019).
41
     Id. at 6.
42
   Comments from AAP at 1 (Jul. 5, 2017),
https://www.regulations.gov/contentStreamer?documentId=CPSC-2017-0020-
0008&attachmentNumber=1&contentType=pdf.
43
  CPSC Consumer Alert: Caregivers Urged to Use Restraints With Inclined Sleep Products (May
31, 2018), https://www.cpsc.gov/content/cpsc-consumer-alert-caregivers-urged-to-use-restraints-
with-inclined-sleep-products (last accessed Apr. 18, 2019).


                                                  15
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 16 of 43



        48.     In response to that warning, several consumer groups wrote a letter to the CPSC

stating that, as CPSC considered final rules on infant incline sleepers, CPSC should consider the

deaths referenced in its warning: “If the current products that are involved in deaths would meet

the rule, then it is far too weak, and CPSC and ASTM International should revisit the standard and

implement revisions to make it more protective of infant safety.” 44

        E.      Parents Report Injury from the Defective Rock ‘n Play Design

        49.     Almost as soon as the Rock ‘n Play came to market, parents began reporting injuries

to their infant children. For example, on July 1, 2010 – only nine months after the Rock ‘n Play

was released on the market – one Amazon review of the Rock ‘n Play revealed such

complications. 45 According to the review, the Rock ‘n Play “worked like a dream” at first. The

reviewer stated that she used the product for sleeping as was indicated on the packaging. At her

son’s two-month checkup, he was diagnosed with torticollis and plagiocephaly and was seeking

treatment with the hope that he could avoid a corrective helmet. The reviewer ended her review

by stating, presciently, that she believed the Rock ‘n Play would “be recalled or, at the very least

they will reclassify it as an infant seat rather than a sleeper.”

        50.     Another Amazon review, dated October 11, 2018, reported that an infant that used

the Rock ‘n Play almost exclusively for sleeping experienced plagiocephaly, requiring a helmet




44
    Letter to The Honorable Ann Marie Buerkle of the CPSC at 2 (June 13, 2018),
https://advocacy.consumerreports.org/wp-content/uploads/2018/06/Inclined-Sleep-Products-
CPSC-June-13-2018-1.pdf.
45
   Wayback Machine Archive of Newborn Rock ‘n Play Sleeper Amazon page (Jul. 21, 2010),
https://web.archive.org/web/20100721233902/http://www.amazon.com/Fisher-Price-Newborn-
Rock-Play-Sleeper/dp/B002M77N22 (last accessed Apr. 18, 2019).


                                                   16
          Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 17 of 43



and physical therapy appointments to correct the deformity. 46 That reviewer stated that her

“physical therapist admitted that the [R]ock [‘]n [P]lay is keeping her in business.”

         51.     Another Rock ‘n Play product review complained that the reviewer’s “son was

diagnosed with severe brachycephaly and moderate plagiocephaly,” requiring “a $3,800 helmet

that he [had] to wear 23 hours a day.” 47

         F.      Lawsuits Against Fisher-Price and Mattel Further Apprised Them of the
                 Dangers of the Defective Rock ‘n Play Design

         52.     As a result of placing their defective product into the marketplace, Fisher-Price and

Mattel have been sued on multiple occasions regarding the dangers of the Rock ‘n Play and injuries

and deaths the product has caused.

         53.     On July 21, 2015, the parents of a two-month-old infant in Texas sued Fisher-Price,

Mattel, and another manufacturer for the death of their infant daughter caused by the Rock ‘n

Play. 48 In that case, an infant asphyxiated while lying in the Rock ‘n Play in 2013.

         54.     On July 25, 2016, the parents of a seven-week old infant in Georgia sued Fisher-

Price for injuries to the infant while using the Rock ‘n Play. 49 There, the infant stopped breathing

and became nonresponsive when his head tilted to the side while in the Rock ‘n Play. The injured

infant’s pediatrician subsequently concluded that the Rock ‘n Play’s defective design caused


46
    Customer Review of Fisher-Price Auto Rock 'n Play Sleeper, (Oct. 11, 2018),
https://www.amazon.com/gp/customer-
reviews/R3IUCH2LOOYK02?ASIN=B01K7VHP90#wasThisHelpful (last accessed Apr. 18,
2019).
47
     See Burgert, Dear Fisher-Price…, supra n.14.
48
  Torres v. Imperial Manufactory Ltd., No. 7:15-cv-00444 (S.D. Tex.) (removed to Federal
District Court Oct. 23, 2015).
49
  Goodrich v. Fisher-Price, Inc., No. 1:16-cv-03116 (N.D. Ga.) (removed to Federal District
Court Aug. 24, 2016).


                                                  17
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 18 of 43



“Upper Airway Obstruction from Head Being in a Flexed Position.” The infant required long-

term monitoring and will be evaluated for developmental delays as he grows.

         55.    Also in 2016, parents of an infant in Tennessee sued Fisher-Price for plagiocephaly

the Rock ‘n Play caused to their son. 50 In November 2012, the infant’s pediatrician diagnosed him

as having extremely severe plagiocephaly because the infant’s “skull, face and jaw were all

distorted as a result of positional plagiocephaly.” The pediatrician opined that the product’s

defective design forced the infant’s head into a particular position, thereby preventing the even

distribution of pressure on the infant’s head and causing it to be permanently deformed.

         G.     The Standards-Setting Process Further Apprised Fisher-Price and Mattel of
                the Dangers of the Defective Rock ‘n Play Design

         56.    Through their participation in the standards-setting process, Fisher-Price and Mattel

learned of injuries from infant inclined sleep products, including the Rock ‘n Play. In an April 7,

2017 announcement regarding proposed rulemaking for standards applicable to infant inclined

sleep products, the CPSC detailed hundreds of injuries that it had discovered or that had been

reported to the CPSC between January 1, 2005 and September 30, 2016, relating to inclined sleep

products such as the Rock ‘n Play. The CPSC stated that it was aware of 657 incidents, including

14 fatal incidents, related to inclined sleep products. 51

         57.    The CPSC provided these further details:

     •   Eight of the fourteen deaths were from “rocker-like inclined sleep products,” with at least
         five of those deaths stemming from a child that rolled over into a face-down position.

     •   Of the 643 non-fatal incidents identified by the CPSC, 301 involved a confirmed injury to
         an infant during the use of an inclined sleep product.



50
  Hart v. Fisher-Price, Inc., No. 3:17-cv-00008 (M.D. Tenn.) (removed to Federal District Court
Jan. 5, 2017).
51
 See Notice of Proposed Rulemaking, Safety Standard for Infant Inclined Sleep Products, 82 Fed.
Reg. 16963, 16965 (Apr. 7, 2017).
                                                   18
           Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 19 of 43



      •   Of those 301 injuries, 151 required treatment for plagiocephaly (flat head syndrome),
          torticollis (twisted neck syndrome), or both, with an additional three infants that suffered
          from flat head syndrome or fall injuries, along with respiratory problems. One infant had
          stopped breathing and required hospitalization.

      •   The remaining 342 reports of non-fatal incidents either stated that no injury occurred or
          did not detail the injury, but “many of the descriptions indicated the potential for a serious
          injury or even death.”

The CPSC concluded that 75% of incidents were due to design problems. Specifically, the CPSC

identified as a “major design issue[]”: “infants reportedly developed physical deformations such

as plagiocephaly (flat head syndrome) and/or torticollis (twisted neck syndrome) from extended

use of the product.” 52

          58.     An investigation by Consumer Reports revealed additional details regarding

injuries and deaths of infants using the Rock ‘n Play, including a one-month-old girl and a nine-

day-old boy. 53

          H.      12-Week-Old L.M. Dies in a Rock ‘n Play

          59.     Despite all of the foregoing, Defendants’ continued to sell the Rock ‘n Play. By

2015, and even before that time, Defendants were fully aware that the Rock ‘n Play’s defective

design had caused and were causing injuries and deaths to infants.

          60.     On November 18, 2015, Rebecca Drover purchased a Rock ‘n Play (the Fisher-

Price Newborn Rock ‘n Play Sleeper, Luminosity) in new condition from Amazon for her daughter

Samantha Drover-Mundy to use for her children. Mrs. Drover lived in Pennsylvania at the time

but had the Rock ‘n Play shipped directly to her daughter in Delaware.




52
   Another “major design issue” identified by the CPSC was the tendency for the inclined sleepers
to develop mold. Id. at 16965-66.
53
     Consumer Reports Investigation Article.

                                                   19
        Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 20 of 43



       61.     Ms. Drover believed that the Rock ‘n Play she purchased would be safe and helpful

to her daughter, Ms. Drover-Mundy.

       62.     L.M. was born on June 30, 2018. On September 25, 2018, while at her home in

Selbyville, Delaware, Ms. Drover-Mundy placed L.M. in the Rock ‘n Play on her back while she

prepared her other two children for bed.

       63.     L.M. was swaddled before being placed in the product. She had not previously

been able to roll over completely on a flat surface.

       64.     After only about ten minutes, Ms. Drover-Mundy returned to check on L.M. to

discover that she was face down in the Rock ’n Play. L.M. was non-responsive.

       65.     Ms. Drover-Mundy and her husband, Mr. Mundy, immediately contacted

paramedics. Neither their attempts to revive L.M. nor those of the arriving paramedics were

successful.

       66.     L.M. was rushed to the hospital, where she was later pronounced dead. At the time

of her death L.M. was not quite three months old.

       67.     The Rock ‘n Play’s defective design caused L.M. to be unable to breathe while

lying in the product, leading to her death.

       68.     L.M.’s death not only ended her life, but utterly devastated her parents. Her death

could have been prevented had the Rock ‘n Play not been designed in an unsafe fashion or had

been taken off the market earlier.




                                                 20
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 21 of 43



        I.        April 2019 Warning and Recall

        69.       On April 5, 2019, the CPSC, in conjunction with Fisher-Price, issued a warning to

consumers regarding the safety of the Rock ‘n Play. 54 The CPSC stated that it was “aware of 10

infant deaths in the Rock ‘n Play that have occurred since 2015, after the infants rolled from their

back to their stomach or side, while unrestrained. All 10 infants were 3 months or older.” In that

warning the CPSC recommended that “consumers stop use of the product by three months of age,

or as soon as an infant exhibits rollover capabilities.”

        70.       This warning was inadequate and incorrect: L.M. had died in a Rock ‘n Play before

she was three months old and despite the fact that she had not previously been able to roll over on

a flat surface.

        71.       Despite the April 5, 2019 warning urging parents to stop using the Rock ‘n Play at

three months or when their infants could roll over, Fisher-Price doubled down on its message that

the Rock ‘n Play was safe to use. 55 Fisher-Price acknowledged that “[p]arents have trusted [them]

for almost 90 years to provide safe products for their children.” However, without referring to the

recommendations for safe infant sleep or requirements applicable to infant sleep devices under

which the Rock ‘n Play had previously been regulated, Fisher-Price stated only that “the Rock ‘n

Play Sleeper meets all applicable safety standards, including those of the international standards




54
  CPSC ALERT: CPSC and Fisher-Price Warn Customers About Fisher-Price Rock ‘N Play Due
to Reports of Death When Infants Roll Over in the Product (Apr. 5, 2019),
https://www.cpsc.gov/Newsroom/News-Releases/2019/CPSC-ALERT-CPSC-and-Fisher-Price-
Warn-Consumers-About-Fisher-Price-Rock-N-Play-Due-to-Reports-of-Death-When-Infants-
Roll-Over-in-the-Product (last accessed Apr. 18, 2019).
55
    Wayback Machine Archive of Fisher-Price Safety Statement (Apr. 7, 2019),
https://web.archive.org/web/20190407101800/https://fisher-pricesafety.com/ (last accessed Apr.
18, 2019).


                                                  21
            Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 22 of 43



organization, known as ASTM International, and is certified by the Juvenile Products

Manufacturing Association (JPMA).” 56

           72.     On April 8, 2019, Consumer Reports published an article entitled Fisher-Price

Rock ‘n Play Sleeper Should Be Recalled, Consumer Reports Says. 57 Consumer Reports stated

that Fisher-Price had confirmed that the Rock ‘n Play was, in fact, “tied to at least 32 infant deaths.”

Consumer Reports’ investigation further revealed “deaths of babies even younger than the 3-month

threshold cited in the [CPSC and Fisher-Price] April 5 warning, and go beyond the risk of

rollover.” Consumer Reports identified several infants below the three-month threshold – like

L.M. – that had died related to injuries from the Rock ‘n Play. Consumer Reports identified infants

as young as nine days old that had died where the Rock ‘n Play was involved.

           73.     The next day, April 9, 2019, the AAP called for a recall of all Rock ‘n Plays and

“urge[d] parents to stop using the product immediately,” calling the product “deadly” and citing

its inherent dangers and its failure to meet the AAP’s recommendations for safe sleep products. 58

The President of the AAP stated:

           When parents purchase a product for their baby or child, many assume that if it’s
           being sold in a store, it must be safe to use. Tragically, that is not the case. There is
           convincing evidence that the Rock ‘n Play inclined sleeper puts infants’ lives at
           risk, and CPSC must step up and take immediate action to remove it from stores
           and prevent further tragedies. 59




56
     Id.
57
     Consumer Reports Investigation Article.
58
   AAP Urges U.S. Consumer Product Safety Commission to Recall Fisher-Price Rock ‘n Play
Sleeper (Apr. 9, 2019), https://www.aap.org/en-us/about-the-aap/aap-press-room/Pages/AAP-
Urges-U-S-Consumer-Product-Safety-Commission-to-Recall-Fisher-Price-Rock-n-Play-
Sleeper.aspx (last accessed Apr. 18, 2019).
59
     Id.


                                                      22
          Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 23 of 43



         74.    On April 12, 2019, Senator Richard Blumenthal wrote to the CPSC, requesting that

further action be taken and that it immediately recall all Rock ‘n Plays. 60 Senator Blumenthal

referenced the American Academy of Pediatrics’ stance on the Rock ‘n Play and stated that, “[i]n

their current form, these products are inherently unsafe and swift action must be taken to prevent

additional tragedies.”

         75.    Later, on April 12, 2019, Fisher-Price announced a recall of “All Models of Rock

‘n Play Sleeper,” admitting that infant fatalities had occurred in the Rock ‘n Play. 61 This recall

applied to all Rock ‘n Plays – about 4.7 million products. The CPSC recall page stated that

“[c]onsumers should immediately stop using the product” and that “over 30 infant fatalities have

occurred in Rock ‘n Play Sleepers.”

         76.    In recalling the Rock ‘n Play, Fisher-Price is not offering full refunds to the vast

majority of Rock ‘n Play purchasers and owners. 62 Nor have Fisher-Price and Mattel addressed

how they will educate the public regarding the dangers of the Rock ‘n Play or how they intend to

keep the Rock ‘n Play off of the secondary market.

         J.     Class Allegations

         77.    Plaintiffs bring this action, pursuant to Rule 23(b)(2), (b)(3), and (c)(4) of the

Federal Rules of Civil Procedure, individually and on behalf of the following class (“Class”):

                The Consumer Class
                All persons in the United States and its territories who purchased or
                received a defective Rock ‘n Play manufactured and/or sold by a
                Defendant.


60
  Letter from Senator Rosental to The Honorable Ann Marie Buerkle of the CPSC (Apr. 12, 2019),
https://twitter.com/SenBlumenthal/status/1116835122244923393 (last accessed Apr. 18, 2019).
61
     CPSC Recall Statement.
62
   Fisher-Price Rock ‘n Play Sleeper Recall, https://service.mattel.com/us/recall/BJD57_ivr.asp
(last accessed Apr. 18, 2019).

                                                 23
          Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 24 of 43



         78.     Plaintiffs bring this action, pursuant to Rule 23(b)(2) and (c)(4) of the Federal Rules

of Civil Procedure, individually and on behalf of the following Subclass (“Subclass”):

                 The Injury Subclass
                 All children in the United States and its territories who experienced injury
                 and/or death as a result of the defective design of a Rock ‘n Play
                 manufactured and/or sold by a Defendant, and the parents of such
                 children, individually and on their behalves.

         79.     Excluded from the Class and Subclass are Defendants, and any entities in which

any Defendant or Defendants’ subsidiaries or affiliates have a controlling interest, and Defendants’

officers, agents, and employees. Also excluded from the Class and Subclass are judges and court

personnel in this case, and any member of their immediate families.

         80.     Plaintiff reserves the right to expand, limit, modify or amend the Class or Subclass

definitions, and the right to introduce additional Subclasses as may be desirable or appropriate.

         81.     This action satisfies the requirements set forth under Federal Rule of Civil

Procedure 23 to proceed with class claims and/or to certify issue classes pursuant to Fed. R. Civ.

P. 23(c)(4) on the issues of (1) the defective design of the Rock ‘n Play and (2) Defendants’

negligence or recklessness.

         82.     Numerosity and Ascertainability. Fed. R. Civ. P. 23(a)(1). The members of the

Class and Subclass are so numerous that the joinder of all members is impractical. While the exact

number of Class and Subclass members is unknown to Plaintiffs at this time, the Recall affected

4.7 million Rock ‘n Plays. Further, at least 32 infants have died while using the Rock ‘n Play. 63

As of 2016, more than 150 infants had suffered from other injuries from infant inclined sleep

products like the Rock ‘n Play. 64


63
     Consumer Reports Investigation Article.
64
 See Notice of Proposed Rulemaking, Safety Standard for Infant Inclined Sleep Products, 82 Fed.
Reg. 16963, 16965 (Apr. 7, 2017).

                                                   24
        Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 25 of 43



       83.     Commonality and Predominance. Fed. R. Civ. P. 23(a)(2) and Fed. R. Civ. P.

23(b)(3). In this action, common issues of law and fact relating to the defectiveness of the Rock

‘n Play, as well as Defendants’ knowledge, conduct and duty in Defendants’ formulations, designs,

manufacture, research, testing, promotion, marketing, warnings, and sales regarding Rock ‘n Plays

predominate over any issues affecting only individual Class or Subclass members.

       84.     Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims

of the Class in that Plaintiffs, like all Class members, were injured through Defendants’ defectively

designed product and related misconduct. Plaintiffs are advancing the same claims and legal

theories on behalf of themselves and all other Class members. Plaintiffs’ claims and those of other

Class members arise from the same operative facts and are based on the same legal theories.

       85.     Adequacy. Fed. R. Civ. P. 23(a)(4). Plaintiffs will fairly and adequately represent

and protect the interests of the members of the Class. Plaintiffs’ interests do not conflict with the

interests of the Class members.       Furthermore, Plaintiffs have retained competent counsel

experienced in class action litigation, generally, and consumer protection litigation, specifically.

Plaintiffs’ counsel will fairly and adequately protect and represent the interests of the Class.

       86.     Superiority of Class Action. Fed. R. Civ. P. 23(b)(3).        Defendants’ actions are

generally applicable to the entire Class and Subclass, thereby making relief appropriate with

respect to the Class and Subclass as a whole. A class action is superior to other available methods

for the fair and efficient adjudication of this controversy because joinder of all the members of the

class is impracticable. Furthermore, the prosecution of separate actions by individual Class and

Subclass members would create the risk of inconsistent or varying adjudications with respect to

individual Class and Subclass members that would establish incompatible standards of conduct for

Defendants. There will be no difficulty in the management of this action as a class action.



                                                 25
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 26 of 43



        87.     Classwide Equitable Relief.       Fed. R. Civ. P. 23(b)(2).     The prosecution of

separate actions by individual class members would create a risk of inconsistent or varying

adjudications with respect to individual Class and Subclass members that would establish

incompatible standards of conduct for Defendants. Such individual actions would create a risk of

adjudications that would be dispositive of the interests of other Class and Subclass members and

otherwise impair their interests. Defendants have acted and/or refused to act on grounds generally

applicable to the Class and Subclass, making final injunctive relief and/or corresponding

declaratory relief appropriate.

       88.     Issue Certification. Fed. R. Civ. P. 23(c)(4). The Court is further empowered to

determine the issues of (1) the existence of a design defect and (2) Defendants’ negligence or

recklessness pursuant to Federal Rule of Civil Procedure 23(c)(4).

                                FIRST CAUSE OF ACTION
                     IMPLIED WARRANTY OF MERCHANTABILITY
                       (as to All Defendants on behalf of All Classes)

        89.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 88 as if fully set forth herein.

       90.     Delaware’s Uniform Commercial Code (“UCC”) requires that for transactions in

goods, “a warranty that the goods shall be merchantable is implied in a contract for their sale if the

seller is a merchant with respect to goods of that kind.” 6 Del. C. § 2–314. For goods to be

“merchantable” it is required, at minimum, that the goods “are fit for the ordinary purposes for

which such goods are used.” Id. The form of the UCC adopted in most states includes the same

requirement.

       91.     Defendants are all merchants of infant-related products, including the Rock ‘n Play.




                                                 26
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 27 of 43



        92.    The Rock ‘n Play was not fit for unsupervised infant sleep or use due to its incline,

soft padding, and shape.

        93.    The defective design of the Rock ‘n Play proximately caused hundreds of infants

to be injured and dozens of infants to die, including Plaintiffs’ infant child, L.M., and the infant

children of the Injured Class.

       94.     Further, the Consumer Class paid for non-merchantable goods that they would not

have purchased had they known that the Rock ‘n Play was in fact not safe for the ordinary purposes

for which it was used: unsupervised infant sleep or use.

        95.    As a result of Defendants’ breach of the implied warranty of merchantability, the

Consumer Class was injured because the members of the Consumer Class paid up to $149 for each

Rock ‘n Play while the Rock ‘n Play in reality had no value due to its defective design and unfitness

for its purpose.

                                  SECOND CAUSE OF ACTION
                                NEGLIGENT PRODUCT DESIGN
                           (as to All Defendants on behalf of All Classes)

       96.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 88 as if fully set forth herein.

       97.     As manufacturers, distributors and sellers, Fisher-Price and Mattel have a duty to

use reasonable care in designing their product so that it is safe when used in the manner intended,

as well as any reasonably foreseeable use.

       98.     As a distributor and seller, Amazon is subject to the same duty.

       99.     The Rock ‘n Play was sold as a device in which infants could safely lie and sleep.

However, the Rock ‘n Play was not safe for that intended use.




                                                 27
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 28 of 43



        100.   Instead, because of the defective design of the Rock ‘n Play, including the Rock ‘n

Play’s incline, soft cushion, and seat shape, hundreds of infants have been injured and dozens have

died while the Rock ‘n Play was used for its intended and marketed purpose.

        101.    Defendants failed to exercise reasonable care in ensuring that the design of the Rock

‘n Play was free from defects and was safe for infants to lay and sleep in. Defendants’ negligent

acts include failure to ensure that the design of the Rock ‘n Play conformed to AAP standards or

to modify or discontinue the product upon receiving reports of injuries to, and deaths of, infants in

the product.

        102.    The Consumer Class has been harmed by the same negligent design, in that its

members were induced to purchase a product unfit for its intended use and therefore without value.

                                 THIRD CAUSE OF ACTION
                            NEGLIGENT MISREPRESENTATION
                    (as to Fisher-Price and Mattel on behalf of All Classes)

       103.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 88 as if fully set forth herein.

       104.    Fisher-Price and Mattel, through their marketing materials and website and the

packaging of the Rock ‘n Play, consistently represented to the public throughout the period they

were selling the product that it was a product safe for unsupervised infants to lie and sleep in.

       105.    Plaintiffs relied on Fisher-Price and Mattel’s misrepresentations in purchasing and

using the Rock ‘n Play product.

       106.    At the time of sale of each Rock ‘n Play, Fisher-Price and Mattel should have

known that these representations about the safety of the Rock ‘n Play product were false.

       107.    Fisher-Price and Mattel’s representations that the Rock ‘n Play was safe were

material to the purchasing decisions of Plaintiffs and the consuming public.



                                                 28
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 29 of 43



         108.    Fisher-Price and Mattel failed to exercise reasonable care or competence in

communicating information regarding the safety of the Rock ‘n Play for infants.

         109.    These misrepresentations were made uniformly to the consuming public, including

the members of the Consumer Class and the Injured Class. Plaintiffs, and members of the

Consumer Class and the Injured Class similarly situated to Plaintiffs, relied on Defendants’

representations that the Rock ‘n Play was safe for unsupervised infant sleep and use, and would

not have purchased a Rock ‘n Play had Fisher-Price and Mattel not represented that it was a safe

product for infant children.

         110.    As a result of Defendants’ negligent misrepresentations that the Rock ‘n Play was

safe for unsupervised infant use and sleep despite ample evidence to the contrary, hundreds of

infants have been injured and dozens have died, including L.M. and the infant children of the

Injured Class.

         111.    The Consumer Class has been harmed by the same negligent misrepresentations, in

that its members were induced to purchase a product unfit for its intended use and therefore without

value.

                                 FOURTH CAUSE OF ACTION
                                             FRAUD
                     (as to Fisher-Price and Mattel on behalf of All Classes)

         112.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 88 as if fully set forth herein.

         113.    As alleged above, Fisher-Price and Mattel, through their marketing materials,

targeted advertising, and website, and the packaging of the Rock ‘n Play, consistently and falsely

represented to the public throughout the period they were selling the product – at least October

2009 through April 12, 2019 – that it was a product safe for infants to lie and sleep in. Fisher-



                                                 29
        Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 30 of 43



Price and Mattel made these representations knowing that they were false or with reckless

indifference to the truth. These misrepresentations include without limitation:

           •   Selling the Rock ‘n Play as a “sleeper”;

           •   Advertising the product as safe for unsupervised sleep;

           •   Advertising the product as safe for overnight sleep;

           •   Advertising the design of the product as conducive to safe sleep, including the

               incline, seated shape, and soft backing;

           •   Stating that the product was safe for use from birth until the child is able to grasp

               the side of the Rock ‘n Play and pull upward or sit unassisted;

           •   Advertising the product as safe for use up to a twenty-five-pound weight limit;

               and

           •   Stating that product is not a sitting device that falls under the AAP’s safe sleep

               recommendations.

       114.    In addition, as alleged above, Fisher-Price and Mattel, through their marketing

materials, targeted advertising, and website, and the packaging of the Rock ‘n Play, consistently

and falsely omitted material information to the public throughout the period they were selling the

Rock ‘n Play – at least October 2009 through April 12, 2019. Fisher-Price and Mattel made these

material omissions knowing that the information presented was incomplete and with reckless

indifference to the truth. These material omissions include without limitation Fisher-Price’s and

Mattel’s failure to inform buyers and users:

           •   That the Rock ‘n Play did not conform to safe sleep standards;

           •   That the Rock ‘n Play’s inclined sleep design did not conform with accepted sleep

               practices;


                                                 30
           Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 31 of 43



             •   That the Rock ‘n Play’s seated design did not conform with accepted sleep

                 practices;

             •   That the Rock ‘n Play’s padded backing did not conform with accepted sleep

                 practices;

             •   That the Rock ‘n Play initially fell under the same standards as federally regulated

                 bassinets and cradles but was subsequently excluded from those regulations;

             •   That the “applicable” standards to which the Rock ‘n Play’s advertisements,

                 marketing materials, and product packaging referred were voluntary standards

                 that the engineers of the Rock ‘n Play participated in setting;

             •   That the standards to which the Rock ‘n Play advertisements, marketing materials,

                 and packaging referred were not federal regulations;

             •   The number and types of injuries that occurred in the Rock ‘n Play or in inclined

                 sleepers like the Rock ‘n Play;

             •   The number of deaths that occurred in the Rock ‘n Play or in inclined sleepers

                 like the Rock ‘n Play;

             •   That the Rock ‘n Play was not allowed to be called a sleeper in Canada;

             •   That the Rock ‘n Play was excluded from the market entirely in Australia; and

             •   That the Rock ‘n Play was not safe for infant sleep or use.

       115.      Fisher-Price and Mattel made these false statements and material omissions

intending that the consuming public would rely on them in purchasing and using the Rock ‘n Play

product.

       116.      These false statements and material omissions were made uniformly to the

consuming public, including the members of the Consumer Class and the Injured Class. Plaintiffs,


                                                   31
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 32 of 43



and members of the Consumer Class and the Injured Class similarly situated to Plaintiffs, relied

on Fisher-Price’s and Mattel’s misrepresentations and omissions regarding the Rock ‘n Play,

including misrepresentations that the product was safe for unsupervised infant sleep and use, and

would not have purchased a Rock ‘n Play had Fisher-Price and Mattel not represented that it was

a safe product for infant children.

        117.    As a result of Fisher-Price’s and Mattel’s material misrepresentations and material

omissions regarding the Rock ‘n Play, hundreds of infants have been injured and dozens have died,

including L.M. and the infant children of the Injured Class.

        118.    The Consumer Class has been harmed by the same false statements and material

omissions, in that its members were induced to purchase a product unfit for its intended use and

therefore without value.

                                  FIFTH CAUSE OF ACTION
                               FRAUDULENT CONCEALMENT
                     (as to Fisher-Price and Mattel on behalf of All Classes)

        119.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 88 as if fully set forth herein.

        120.    Fisher-Price and Mattel have a duty to consumers and the infant users of the Rock

‘n Play to provide material facts regarding the dangers of the Rock ‘n Play and the product’s

unsuitability for its intended use: for infants to sleep and lie in it.

        121.    Fisher-Price and Mattel were aware that the Rock ‘n Play did not meet

recommended international or pediatric safe sleep standards when it went to market, and later, that

actual injury had resulted from the use of the product.

        122.    Nevertheless, Fisher-Price and Mattel, through their marketing materials, targeted

advertising, and website, and the packaging of the Rock ‘n Play, consistently represented to the



                                                    32
        Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 33 of 43



public throughout the period they were selling the Rock ‘n Play – approximately October 2009

through April 12, 2019 – that it was a product safe for infants to lie and sleep in. In these

representations, Fisher-Price and Mattel deliberately and knowingly concealed material facts

relating to safety standards concerning infant sleep and actual injury that had occurred from the

use of the product. These concealed material facts included:

           •   That the Rock ‘n Play did not conform to safe sleep standards;

           •   That the Rock ‘n Play’s inclined sleep design did not conform with accepted sleep

               practices;

           •   That the Rock ‘n Play’s seated design did not conform with accepted sleep

               practices;

           •   That the Rock ‘n Play’s padded backing did not conform with accepted sleep

               practices;

           •   That the Rock ‘n Play initially fell under the same standards as federally regulated

               bassinets and cradles but was subsequently excluded from those regulations;

           •   That the “applicable” standards to which the Rock ‘n Play’s advertisements,

               marketing materials, and product packaging referred were voluntary standards

               that the engineers of the Rock ‘n Play participated in setting;

           •   That the standards to which the Rock ‘n Play advertisements, marketing materials,

               and packaging referred were not federal regulations;

           •   The number and types of injuries that occurred in the Rock ‘n Play or inclined

               sleepers like the Rock ‘n Play;

           •   The number of deaths that occurred in the Rock ‘n Play and in inclined sleepers

               like the Rock ‘n Play;


                                                 33
        Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 34 of 43



           •   That due to the design of the Rock ‘n Play, it was not allowed to be called a

               sleeper in Canada;

           •   That the Rock ‘n Play was excluded from the market entirely in Australia; and

           •   That the Rock ‘n Play was not safe for infant sleep or use.

       123.    Fisher-Price and Mattel deliberately concealed these material facts in their

representations, intending that the consuming public would rely on them in purchasing and using

the Rock ‘n Play.

       124.    Fisher-Price’s and Mattel’s concealment of these material facts was uniform toward

the consuming public, including the members of the Consumer Class and the Injured Class.

Plaintiffs, and members of the Consumer Class and the Injured Class similarly situated to

Plaintiffs, relied on Fisher-Price’s and Mattel’s representations that the Rock ‘n Play was safe for

unsupervised infant sleep and use, and would not have purchased a Rock ‘n Play had Fisher-Price

and Mattel not represented that it was a safe product for infant children.

       125.    As a result of Fisher-Price’s and Mattel’s deliberate concealment and silence

regarding material facts of the dangers of the Rock ‘n Play for unsupervised infant use and sleep

despite ample evidence to the contrary, hundreds of infants have been injured and dozens have

died, including L.M. and the infant children of the Injured Class.

       126.    The Consumer Class has been harmed by the same deliberate concealment and

silence regarding material facts, in that its members were induced to purchase a product unfit for

its intended use and therefore without value.

       127.    As a function of Fisher-Price and Mattel’s deliberate concealment and silence

regarding the dangers of the Rock ‘n Play, the Consumer Class did not discover the truth regarding




                                                 34
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 35 of 43



the dangers of the Rock ‘n Play until at least April 5, 2019, when Fisher-Price and Consumer

Reports issued a warning regarding the danger of the Rock ‘n Play.

                                  SIXTH CAUSE OF ACTION
                                     FAILURE TO WARN
                      (as to All Defendants on behalf of the Injured Class)

       128.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 88 as if fully set forth herein.

       129.    Defendants owed a duty to warn consumers about the risks of the Rock ‘n Play

because they knew or should have known that the product involved risk of harm when used for its

intended purpose.

       130.    Defendants were, or should have been, aware that the Rock ‘n Play was dangerous

and not suitable for unsupervised infant sleep or use, the Rock ‘n Play’s intended and advertised

purpose.

       131.    Defendants knew or should have known that consumers would reasonably rely on

Defendants to warn them of the dangers posed by the Rock ‘n Play. Indeed, Fisher-Price has

acknowledged that consumers rely on the company for safe children’s products.

       132.    The Rock ‘n Play’s dangerous nature is not open and obvious to consumers.

       133.    Despite knowing of the Rock ‘n Play’s inherent dangers and defective design,

Defendants continued to manufacture and/or sell the Rock ‘n Play without adequate warning

regarding the risks associated with it.

       134.    Defendants never provided any warning to consumers regarding the risk of death

or injuries such as torticollis and plagiocephaly.




                                                 35
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 36 of 43



        135.   As a proximate result of Defendants’ failure to provide adequate warnings to

consumers regarding the defective design of the Rock ‘n Play, dozens of children have died,

including L.M., and hundreds were injured.

                              SEVENTH CAUSE OF ACTION
                             LOSS OF FILIAL CONSORTIUM
          (as to All Defendants by Samantha Drover-Mundy and Zachary Mundy)

       136.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 88 as if fully set forth herein.

       137.    As a result of the death of their daughter L.M., Samantha Drover-Mundy and

Zachary Mundy have suffered and will continue to suffer the loss of consortium, care, familial

relationship, companionship, services, income, and comfort from L.M.

       138.    L.M.’s death occurred as a proximate result of Defendants’ design and/or sale of

the Rock ‘n Play and the negligent and reckless breaches of duties by Defendants described herein.

                                 EIGHTH CAUSE OF ACTION
                             BREACH OF EXPRESS WARRANTY
                      (as to All Defendants on behalf of the Injured Class)

        139.   Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 88 as if fully set forth herein.

       140.    Defendants sold the Rock ‘n Play as a “sleeper,” and with advertising and labeling

that stated that the Rock ‘n Play was safe for prolonged and overnight unsupervised infant use and

sleep. Therefore, Defendants sold the Rock ‘n Play with the express warranty that it was safe for

infant sleep and use, including unsupervised sleep, and free from defects.

        141.   At the time of sale or lease of each Rock ‘n Play, Defendants knew, should have

known, or were reckless in not knowing, of the Rock ‘n Play’s defective nature and unsafe

environment for infant sleep and use. Nonetheless, until April 5, 2019, Defendants provided no



                                                36
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 37 of 43



warning regarding the danger the Rock ‘n Play posed to infants over the age of three months or

that had shown the ability to roll over, and until April 12, 2019, Defendants continued to

manufacture, market, advertise, distribute, and sell the Rock ‘n Play to consumers.

        142.    As a result of Defendants’ breach of warranty, hundreds of infants have been

injured and dozens have died, including the infant child of the named Plaintiffs and the infant

children of the Injured Class.

       143.     Further, the Consumer Class paid for falsely labeled products that they would not

have purchased had they known about the breach of the express warranty that the Rock ‘n Play

was in fact not safe for prolonged and overnight unsupervised sleep and use. As a result of

Defendants’ breach of the express warranty, the members of the Consumer Class were induced to

purchase a product unfit for its intended use and therefore without value.

                                  NINTH CAUSE OF ACTION
                                        NEGLIGENCE
                      (as to All Defendants on behalf of the Injured Class)

       144.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 88 as if fully set forth herein.

       145.     Defendants were negligent in the designing, manufacturing, labeling, packaging,

distribution, and sale of the Rock ‘n Play. Specifically, Fisher-Price and Mattel, as manufacturers

have a duty to exercise ordinary care and safely design, package, and advertise their products for

consumers. Amazon also has a duty to exercise ordinary care in the promotion and sale of products

to customers.

       146.     Defendants breached their duties by creating a dangerous condition and/or allowing

a dangerous condition to exist in permitting the Rock ‘n Play to be manufactured and sold with its




                                                37
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 38 of 43



defective design unsafe for infant use. Defendants negligently allowed the defective Rock ‘n Play

to be purchased and used by their customers in its defective condition.

       147.      As a result of Defendants’ negligence, the Rock ‘n Play’s defective design caused

severe injuries and/or death to the Injured Class, including named Plaintiff’s infant daughter, L.M.

       148.      Defendants and their employees, representatives, and agents knew or should have

known of the potential dangers that the Rock ‘n Play posed to their purchasers and/or users.

Defendants knew of safe sleep standards promulgated domestically and internationally, knew of

the dangers that sleeping on inclined sleep surfaces and in sitting positions posed for vulnerable

infants, and knew of widespread actual injuries reported due to the use of the Rock ‘n Play almost

as soon as Defendants started selling the product.

       149.      As a result of Defendants’ negligence, hundreds of infants have been injured and

dozens have died, including the infant child of the named Plaintiffs and the infant children of the

Injured Class.

       150.      The Consumer Class has been harmed by the same acts of negligence, in that its

members were induced to purchase a product unfit for its intended use and therefore without value.

                               TENTH CAUSE OF ACTION
              VIOLATION OF THE DELAWARE CONSUMER FRAUD ACT
                  (as to All Defendants on behalf of the Consumer Class)

       151.      Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 88 as if fully set forth herein.

       152.      Defendants’ marketing materials, advertisements, product guides, and other

materials misrepresented the Rock ‘n Play’s compliance with safe infant sleep standards and the

nature of the Rock ‘n Play as safe for infant use and sleep, in violation of the Delaware Consumer




                                                 38
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 39 of 43



Fraud Act, Del. Cod. Ann. Tit 6 § 2522, which prohibits unfair or deceptive merchandising

practices in the conduct of any trade or commerce.

        153.   Defendants also omitted material facts, including the facts that the Rock ‘n Play did

not comply with AAP safe sleep guidance, did not comply with certain international standards,

was not subject to regulations applicable to cribs, bassinets, or cradles, and was not safe for

unsupervised infant sleep or use, with the intent that their customers, end-users, and others would

rely upon such concealment or omission in connection with the sale of the Rock ‘n Play.

        154.    Defendants disseminated these misrepresentations to and throughout the state of

Delaware.

        155.    As a result of these false, written, affirmative misstatements of material fact,

Plaintiffs and each Consumer Class member has suffered ascertainable loss. The Rock ‘n Play

was unsafe and therefore valueless.

                               ELEVENTH CAUSE OF ACTION
                                   UNJUST ENRICHMENT
                    (as to All Defendants on behalf of the Consumer Class)

       156.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 88 as if fully set forth herein.

       157.    The members of the Consumer Class, including Plaintiff Rebecca Drover, paid

Defendants in purchasing the Rock ‘n Play, and Defendants have knowingly and willingly

accepted and enjoyed these benefits.

       158.    Defendants should not be able to retain the benefit of the funds paid because the

members of the Consumer Class rendered payment with the expectation that the Rock ‘n Play

would be as represented and warranted – a safe product for infant sleep and use.




                                                39
         Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 40 of 43



        159.    Defendants made deliberate misrepresentations and omissions regarding the actual

dangers of the Rock ‘n Play, including that the Rock ‘n Play was safe for infant sleep. Through

those misrepresentations and omissions, the members of the Consumer Class purchased the Rock

‘n Play to Defendants’ profit.

        160.    Equity dictates that Defendants’ ill-gotten gains be disgorged, and that the members

of the Consumer Class, including Plaintiff Rebecca Drover, are entitled to restitution.

                             TWELFTH CAUSE OF ACTION
               VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
                  (as to All Defendants on behalf of the Consumer Class)

       161.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 88 as if fully set forth herein.

       162.    The sale of the Rock ‘n Play was subject to the Magnuson Moss Warranty Act 15

U.S.C. § 2301, et seq.

        163.   The Rock ‘n Play is a “consumer product” within the meaning of the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301(1) et seq., because it is tangible personal property

distributed in commerce and normally used for family or household purposes.

       164.    All members of the Consumer Class, including the named Plaintiffs are

“consumers” under 15 U.S.C. § 2301(3) because they are either buyers of the Rock ‘n Play or

persons to whom the Rock ‘n Play was transferred (for example as a gift) during the duration of

the implied and express warranties made regarding the Rock ‘n Play.

       165.    Defendants are “suppliers” and “warrantors” under 15 U.S.C. § 2301(4)-(5).

Defendants were engaged in the business of making the Rock ‘n Play available to consumers and

sold the Rock ‘n Play with express and implied warranties.




                                                 40
        Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 41 of 43



       166.    Defendants made “written warranties” to consumers of the Rock ‘n Play under 15

U.S.C. § 2301(6), through Defendants’ written affirmations of fact and written promises regarding

the Rock ‘n Play’s level of performance and nature of the product. Specifically, Defendants

represented in advertisements, online listings, and on the product packaging itself that the Rock ‘n

Play was safe for infant sleep and use. These written affirmations formed the basis of the bargain

between Defendants and the members of the Consumer Class.

       167.    Defendants further made “implied warranties” to consumers of the Rock ‘n Play

under 15 U.S.C. § 2301(7) in that Defendants sold the Rock ‘n Play as a “sleeper” that complied

with applicable standards, indicating that the product was safe for unsupervised infant sleep.

       168.    Defendants breached these warranties because the Rock ‘n Play did not meet the

affirmations, promises, and assertions made by Defendants regarding the Rock ‘n Play. The Rock

‘n Play was, in fact, not safe for use by infants for the ordinary purpose for which it was used.

       169.    Although Fisher-Price has recalled the Rock ‘n Play, the refunds or gift cards

offered to consumers of the Rock ‘n Play do not make the consumer whole in the full amount paid

by each consumer.

       170.     The Rock ‘n Play sold for between $40 and $149. Therefore, the amount in

controversy exceeds the statutory minimums set forth at 15 U.S.C. § 2310(d)(3) because each

member of the Consumer Class’s claim is equal to or larger than $25. Further, Defendants have

sold around 4.7 million Rock ‘n Plays. Thus, the cumulative amount in controversy excluding

interest and costs exceeds $50,000.

       171.    As a result of Defendants’ violations of the Magnuson Moss Warranty Act,

including the written and implied warranties Defendants made to consumers of the Rock n’ Play,




                                                 41
        Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 42 of 43



the named Plaintiffs and all members of the Consumer Class have been damaged in an amount to

be determined at trial.

                                     PRAYER FOR RELIEF

       Plaintiffs pray for relief as follows:

       A. That the Court certify the proposed Classes;

       B. That the Court appoint named Plaintiffs as Class representatives and their undersigned

           counsel as Class counsel;

       C. That the Court award Plaintiffs damages in an amount to be determined at trial;

       D. That the Court award the Consumer Class damages in an amount to be determined at

           trial;

       E. That the Court award Plaintiffs punitive damages to the extent permitted by law;

       F. That the Court award declaratory relief as permitted by equity, including directing

           Defendants to identify, with Court supervision, the victims of their conduct;

       G. That the Court award injunctive relief precluding any further sale of the Rock ‘n Play;

       H. That the Court require Fisher-Price and Mattel to review and improve their design

           practices to confirm that all of their products marketed as sleeping devices comply with

           accepted safe sleep practices, as set forth by the AAP;

       I. That the Court order Defendants to engage in corrective advertising regarding the

           dangerous and defective nature of the Rock ‘n Play;

       J. That the Court order Defendants to provide and/or fund safe infant sleep awareness and

           education programs;

       K. That the Court award restitution;

       L. That the Court award pre-judgment and post-judgment interest;



                                                42
        Case 1:19-cv-00512-GWC Document 1 Filed 04/18/19 Page 43 of 43



       M. That the Court award attorneys’ fees and costs; and

       N. That the Court grant such other and further relief as the Court deems just and proper

           under federal and state law.

                                          JURY DEMAND

       Plaintiffs demand a jury trial as to all issues so triable.

Dated: April 18, 2019

                                               Respectfully submitted,

                                                /s/    Andrew J. Lorin
                                               Andrew J. Lorin
                                               Jonathan A. Sorkowitz (admission to the bar of this
                                                 Court to be requested)
                                               Kristin Darr (admission to the bar of this Court to
                                                 be requested)
                                               Melody McGowin (admission to the bar of this
                                                 Court to be requested)
                                               PIERCE BAINBRIDGE BECK PRICE &
                                               HECHT LLP
                                               277 Park Avenue, 45th Floor
                                               New York, NY 10172
                                               Tel.: (212) 484-9866




                                                  43
